
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


AMENDED AND RESTATED STOCKHOLDERS' AGREEMENT

AMONG

REGAL ENTERTAINMENT GROUP

AND

THE STOCKHOLDERS IDENTIFIED HEREIN

MAY 14, 2002

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
   
  Page

--------------------------------------------------------------------------------

1.   REGISTRATION RIGHTS   1     1.1.   Demand Registration Rights   1     1.2.
  Piggyback Registration Rights   3     1.3.   Registration Procedures   4    
1.4.   Holdback Agreement   5     1.5.   Registration Expenses   5     1.6.  
Termination of Registration Rights   7 2.   COVENANTS   7     2.1.   Affiliate
Transactions   7     2.2.   Consultation Rights   7 3.   DEFINITIONS   8 4.  
MISCELLANEOUS   9     4.1.   Additional Actions and Documents   9     4.2.  
Expenses   9     4.3.   Assignment   9     4.4.   Entire Agreement; Amendment  
9     4.5.   Waiver   10     4.6.   Limitation on Benefit   10     4.7.  
Binding Effect   10     4.8.   Termination   10     4.9.   Governing Law   10  
  4.10.   Notices   10     4.11.   Headings   11     4.12.   Execution in
Counterparts   11

i

--------------------------------------------------------------------------------

AMENDED AND RESTATED STOCKHOLDERS' AGREEMENT
REGAL ENTERTAINMENT GROUP

        THIS AMENDED AND RESTATED STOCKHOLDERS' AGREEMENT (this "Agreement"),
dated May 14, 2002, by and among Regal Entertainment Group, a Delaware
corporation (the "Company"), Anschutz Investment Fund, LP ("Anschutz"), ACE II
LLC f/k/a Anschutz Investment Group LLC ("ACE"), Juniper Family Investments, LLC
("Juniper"), Lyndia K. Harvey as Trustee of the Lyndia K. Harvey Revocable Trust
("Harvey") and OCM Principal Opportunities Fund II, L.P. ("Oaktree" and together
with Anschutz, ACE, Juniper and Harvey, the "Sponsor Stockholders"), and the
other stockholders of the Company identified on Appendix I attached hereto as
the "Non-Sponsor Stockholders." The Sponsor Stockholders and the Non-Sponsor
Stockholders, together with other stockholders of the Company who may become
parties hereto from time to time, are referred to herein collectively as the
"Stockholders" and individually as a "Stockholder."

        WHEREAS, the original Stockholders' Agreement dated March 8, 2002 (the
"Original Stockholders' Agreement") among the Company and certain Stockholders
was entered into in connection with that certain Exchange Agreement, dated
March 8, 2002 by and among the Company and the parties thereto (the "Exchange
Agreement").

        WHEREAS, pursuant to the terms of the Exchange Agreement, Anschutz,
Juniper and Harvey, as transferees of ACE and Craig D. Slater, became party to
the Exchange Agreement on April 10, 2002 and pursuant to the terms of the
Exchange Agreement, Anschutz, Juniper and Harvey became party to the Original
Stockholders' Agreement on April 12, 2002;

        WHEREAS, pursuant to the terms of the Original Stockholders' Agreement,
the Original Stockholders' Agreement became effective on April 12, 2002 upon the
closing pursuant to the Exchange Agreement;

        WHEREAS, pursuant to Section 9.9 of the Original Stockholders'
Agreement, upon the consummation of the Company's Initial Public Offering, which
occurred on the date hereof, the provisions of Articles 1, 2, 3 and 5 of the
Original Stockholders' Agreement automatically terminated;

        WHEREAS, pursuant to Section 9.5 of the Original Stockholders'
Agreement, the Original Stockholders' Agreement may be amended by the Company
and holders of at least seventy five percent (75%) of the voting power of all
shares of Equity Securities held by the Stockholders;

        WHEREAS, the Company, Anschutz and certain other Stockholders holding in
the aggregate not less than seventy five percent (75%) of the voting power of
all shares of Equity Securities held by the Stockholders desire to amend and
restate the Original Stockholders' Agreement to, among other things, delete
those provisions of the Original Stockholders' Agreement that terminated upon
the closing of the Company's Initial Public Offering and to conform certain
other provisions of the Original Stockholders' Agreement as a result thereof;

        WHEREAS, pursuant to Section 9.5 of the Original Stockholders'
Agreement, this Agreement shall be binding upon each Stockholder identified on
Appendix I hereto.

        WHEREAS, capitalized terms used in this Agreement shall have the meaning
ascribed to them in Article 3 hereof.

        NOW, THEREFORE, for and in consideration of the foregoing and of the
mutual covenants and agreements hereinafter set forth, the Company and the
Stockholders agree as follows:

1.REGISTRATION RIGHTS

1.1.Demand Registration Rights

        1.1.1. Request

        Subject to the provisions of this Section 1.1, at any time after six
(6) months following the closing of the Initial Public Offering, (A) Anschutz or
any Anschutz Affiliate may request registration for sale under the Act of all or
part of the Common Stock then held by them;

--------------------------------------------------------------------------------




provided, however, that such request shall cover the registration of Common
Stock with an anticipated aggregate offering price (before any underwriting
discounts and commissions) of at least $25,000,000 and (B) Oaktree or any
Oaktree Affiliate may request registration for sale under the Act of all or part
of the Common Stock then held by them; provided, however, that such request
shall cover the registration of Common Stock with an anticipated aggregate
offering price (before any underwriting discounts and commissions) of at least
$25,000,000. Within thirty (30) days after receipt by the Company of such
request (which request shall specify the number of shares proposed to be
registered and sold), the Company shall promptly give written notice to all
other Stockholders of the proposed demand registration, and such other
Stockholders shall have the right to join in such proposed registration and
sale, upon written request to the Company (which request shall specify the
number of shares proposed to be registered and sold) within fifteen (15) days
after receipt of such notice from the Company. The Company shall thereafter, as
expeditiously as practicable, use its reasonable best efforts (x) to file with
the SEC under the Act a registration statement on the appropriate form
concerning all Common Stock specified in the demand request and all shares with
respect to which the Company has received such written request from the other
Stockholders and (y) to cause such registration statement to be declared
effective. The Company shall use its reasonable best efforts to cause each
offering pursuant to this Section 1.1 to be managed, on a firm commitment basis,
by a recognized regional or national underwriter. With respect to requests for
registration by Anschutz or any Anschutz Affiliate pursuant to clause (A) above,
the Company shall not be required to comply with more than three (3) requests by
Anschutz or any Anschutz Affiliate, collectively, for demand registrations
pursuant to this Section 1.1 unless pursuant to the provisions of Section 1.1.3
hereof a number of shares in excess of fifty percent (50%) of the Common Stock
requested to be included in a registration are not included, in which event such
demand registration shall not count against the three (3) demand registrations
to which Anschutz and any Anschutz Affiliates, collectively, are entitled. With
respect to requests for registration by Oaktree or any Oaktree Affiliate
pursuant to clause (B) above, the Company shall not be required to comply with
more than two (2) requests by Oaktree or any Oaktree Affiliates, collectively,
for demand registrations pursuant to this Section 1.1 unless pursuant to the
provisions of Section 1.1.3 hereof a number of shares in excess of fifty percent
(50%) of the Common Stock requested to be included in a registration are not
included, in which event such demand registration shall not count against the
two (2) demand registrations to which Oaktree and any Oaktree Affiliates,
collectively, are entitled.

        1.1.2. Delay by Company

        The Company shall not be required to effect a demand registration under
the Act pursuant to Section 1.1.1 above if (i) the Company receives such request
for registration within one hundred twenty (120) days preceding the anticipated
effective date of a proposed underwritten public offering of securities of the
Company approved by the Company's board of directors prior to the Company's
receipt of such request; (ii) within twelve (12) months prior to any such
request for registration, a registration of securities of the Company has been
effected in which the Stockholders had the right to participate pursuant to this
Section 1.1 or Section 1.2 hereof; or (iii) the board of directors of the
Company reasonably determines in good faith that effecting such a demand
registration at such time would have a material adverse effect upon a proposed
sale of all (or substantially all) the assets of the Company, or a merger,
reorganization, recapitalization, or similar transaction materially affecting
the capital structure or equity ownership of the Company; provided, however,
that the Company may only delay a demand registration pursuant to this
Section 1.1.2(iii) for a period not exceeding six (6) months (or until such
earlier time as such transaction is consummated or no longer proposed). The
Company shall promptly notify in writing the Stockholders requesting
registration of any decision not to effect any such request for registration
pursuant to this Section 1.1.2, which notice shall set forth in reasonable
detail the

2

--------------------------------------------------------------------------------




reason for such decision and shall include an undertaking by the Company
promptly to notify such Stockholders as soon as a demand registration may be
effected.

        1.1.3. Pro Rata Reduction

        If a demand registration is an underwritten registration and the
managing underwriters advise the Company and the Stockholders participating in
the demand registration in writing that in their opinion the number of shares of
Common Stock requested to be included in such registration exceeds the number
that can be sold in such offering, then the amount of such shares that may be
included in such registration shall be allocated pro rata among all of such
participating Stockholders in proportion to the number of shares of Common Stock
such Stockholders have requested to include in the demand registration.

        1.1.4. Withdrawal

        Stockholders participating in any demand registration pursuant to this
Section 1.1 may withdraw at any time before a registration statement is declared
effective, in which event the Company shall withdraw such registration statement
(and the Stockholders shall not be deemed to have requested a demand
registration for purposes of Section 1.1.1 hereof) unless at least fifty percent
(50%) of the shares of Common Stock of the Company requested to be registered
remain covered by such registration statement. If the Company withdraws a
registration statement under this Section 1.1.4 in respect of a registration for
which the Company would otherwise be required to pay expenses under
Section 1.5.2 hereof, the Stockholders that shall have withdrawn shall be liable
to the Company for all expenses of such registration specified in Section 1.5.2
hereof in proportion to the number of shares each such withdrawing Stockholder
shall have requested to be registered.

1.2.Piggyback Registration Rights

        1.2.1. Request

        If at any time or times after the date hereof the Company proposes to
make a registered public offering of any of its Equity Securities under the Act
(whether to be sold by it or by one or more third parties), other than (a) the
Company's Initial Public Offering, (b) an offering pursuant to a demand
registration under Section 1.1.1 hereof or (c) an offering registered on
Form S-8, Form S-4, or comparable forms, the Company shall, not less than ten
(10) business days prior to the proposed filing date of the registration form,
give written notice of the proposed registration to each Stockholder, and at the
written request of a Stockholder delivered to the Company within five
(5) business days after the receipt of such notice, shall include in such
registration and offering, and in any underwriting of such offering, all shares
of Common Stock as may have been designated in such Stockholder's request.

        1.2.2. Pro Rata Reduction

        If a registration in which any Stockholder has the right to participate
pursuant to this Section 1.2 is an underwritten primary registration on behalf
of the Company, and the managing underwriters advise the Company in writing that
in their opinion the number of securities requested to be included in such
registration exceeds the number that can be sold in such offering, the Company
shall include in such registration (i) first, the securities of the Company
proposed to be sold by the Company, and (ii) second, the Common Stock proposed
to be sold by such Stockholder and by any other Stockholders proposing to sell
shares of Common Stock pursuant to such registration, in proportion to the
number of shares of Common Stock so requested by each of them to be included. If
a registration in which such Stockholder has the right to participate pursuant
to this Section 1.2 is an underwritten secondary registration and the managing
underwriters advise the Company in writing that in their opinion the number of
securities

3

--------------------------------------------------------------------------------




requested to be included in such registration exceeds the number that can be
sold in such offering, then the Company shall include in such offering the
number of shares of Common Stock owned and proposed to be sold by such
Stockholder and by any other participants (including other Stockholders)
proposing (and entitled) to sell shares pursuant to such registration, in
proportion to the number of shares of Common Stock so requested by each of them
to be included.

        1.3. Registration Procedures

        The Company shall have no obligation to file a registration statement
pursuant to Section 1.1 hereof, or to include shares of Common Stock owned by
any Stockholder in a registration statement pursuant to Section 1.2 hereof,
unless and until such Stockholder shall have furnished the Company with all
information and statements about or pertaining to such Stockholder in such
reasonable detail and on such timely basis as is reasonably deemed by the
Company to be necessary or appropriate with respect to the preparation of the
registration statement. Whenever any Stockholder has requested that any shares
of Common Stock be registered pursuant to Sections 1.1 or 1.2 hereof, the
Company shall, as expeditiously as reasonably possible:

        1.3.1 prepare and file with the SEC a registration statement with
respect to such shares and use its best efforts to cause such registration
statement to become effective as soon as reasonably practicable thereafter
(provided that before filing a registration statement or prospectus or any
amendments or supplements thereto, the Company shall furnish counsel for such
Stockholder with copies of all such documents proposed to be filed);

        1.3.2 prepare and file with the SEC such amendments and supplements to
such registration statement and prospectus used in connection therewith as may
be necessary to keep such registration statement effective for a period of not
less than nine (9) months or until such Stockholder has completed the
distribution described in such registration statement, whichever occurs first;

        1.3.3 furnish to such Stockholder such number of copies of such
registration statement, each amendment and supplement thereto, the prospectus
included in such registration statement (including each preliminary prospectus),
and such other documents as such Stockholder may reasonably request;

        1.3.4 use its best efforts to register or qualify such shares under such
other securities or blue sky laws of such jurisdictions as such Stockholder
reasonably requests (and to maintain such registrations and qualifications
effective for a period of nine (9) months or until such Stockholder has
completed the distribution of such shares, whichever occurs first), and to do
any and all other acts and things that may be reasonably necessary or advisable
to enable such Stockholder to consummate the disposition of such shares in such
jurisdictions (provided that the Company will not be required to (i) qualify
generally to do business in any jurisdiction where it would not be required but
for this Section 1.3.4, (ii) subject itself to taxation in any such
jurisdiction, or (iii) file any general consent to service of process in any
such jurisdiction); provided, that notwithstanding anything to the contrary in
this Agreement with respect to the bearing of expenses, if any such jurisdiction
shall require that expenses incurred in connection with the qualification of
such shares in that jurisdiction be borne in part or full by such Stockholder,
then such Stockholder shall pay such expenses to the extent required by such
jurisdiction;

        1.3.5 notify such Stockholder, at any time when a prospectus relating to
such shares of Common Stock is required to be delivered under the Act within the
period that the Company is required to keep the registration statement
effective, of the happening of any event as a result of which the prospectus
included in any such registration statement contains an untrue statement of a
material fact or omits any fact necessary to make the statements therein not
misleading, and prepare a supplement or amendment to such prospectus so that, as
thereafter delivered to the

4

--------------------------------------------------------------------------------




purchasers of such shares, such prospectus will not contain an untrue statement
of a material fact or omit to state any fact necessary to make the statements
therein not misleading;

        1.3.6 cause all such shares to be listed on securities exchanges, if
any, on which similar securities issued by the Company are then listed;

        1.3.7 provide a transfer agent and registrar for all such shares (if the
Company does not already have such an agent) not later than the effective date
of such registration statement;

        1.3.8 enter into such customary agreements (including an underwriting
agreement in customary form) and take all such other actions as such Stockholder
reasonably requests (and subject to its reasonable approval) in order to
expedite or facilitate the disposition of such shares; and

        1.3.9 make available for inspection by such Stockholder, by any
underwriter participating in any distribution pursuant to such registration
statement, and by any attorney, accountant or other agent retained by such
Stockholder or by any such underwriter, all financial and other records,
pertinent corporate documents, and properties (other than confidential
intellectual property) of the Company.

1.4.Holdback Agreement

        If requested by the Company or the representatives of the underwriters
of Equity Securities of the Company, each Stockholder shall not sell or
otherwise transfer or dispose of any Equity Securities of the Company held by
such Stockholder (other than those included in a registration, if applicable)
for a period specified by the representative of the underwriters, which period
shall not exceed one hundred eighty (180) days following the effective date of a
registration statement of the Company filed under the Act, provided that all
directors and executive officers of the Company enter into similar agreements.
Each Stockholder agrees to execute and deliver such other agreements as may
reasonably be requested by the Company or the underwriter that are consistent
with the foregoing or that are necessary to give further effect thereto. The
obligations described in this Section 1.4 shall not apply to a registration
relating solely to employee benefit plans on Form S-1 or Form S-8 or similar
forms. The Company may impose stop-transfer instructions with respect to the
Equity Securities subject to the foregoing restrictions, not to exceed a one
hundred eighty (180) day period.

1.5.Registration Expenses

        1.5.1. Stockholder Expenses

        If, pursuant to Section 1.1 or 1.2 hereof, shares of Common Stock owned
by any Stockholder are included in a registration statement, then such
Stockholder shall pay all transfer taxes, if any, relating to the sale of its
shares, the fees and expenses of its own counsel (other than the one counsel
provided for in Section 1.5.2.), and its pro rata portion of any underwriting
discounts or commissions or the equivalent thereof.

        1.5.2. Company Expenses

        Except for the fees and expenses specified in Section 1.5.1 hereof and
except as provided below in this Section 1.5.2, the Company shall pay all
expenses incident to the registration and to the Company's performance of or
compliance with this Agreement, including, without limitation, all registration
and filing fees, fees and expenses of compliance with securities or blue sky
laws, underwriting discounts, fees and expenses (other than such Stockholder's
pro rata portion of any underwriting discounts or commissions or the equivalent
thereof), the expenses and fees for listing the securities to be registered on
exchanges on which similar securities issued by the Company are then listed,
printing expenses, messenger and delivery expenses, internal expenses of the
Company (including, without limitation, all salaries and expenses of its
officers and employees performing

5

--------------------------------------------------------------------------------




legal or accounting duties), fees and expenses of counsel for the Company and
all independent certified public accountants and other persons retained by the
Company and fees and expenses of one counsel to represent all Stockholders
participating in the registration.

        1.5.3. Indemnity

        In the event that any shares of Common Stock owned by a Stockholder are
sold by means of a registration statement pursuant to Section 1.1 or 1.2 hereof,
the Company agrees to indemnify and hold harmless such Stockholder, each of its
officers and directors, and each person, if any, who controls or may control
such Stockholder within the meaning of the Act from and against all demands,
claims, actions or causes of action, assessments, losses, damages, liabilities,
costs, and expenses (including, without limitation, interest, penalties, and
reasonable attorneys' fees and disbursements) (hereinafter referred to in this
Section 1.5.3 in the singular as a "claim" and in the plural as "claims")
asserted against, resulting from, imposed upon or incurred by such indemnified
person, directly or indirectly, based upon, arising out of or resulting from any
untrue statement of a material fact contained in the registration statement or
any omission to state therein a material fact necessary to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading, except insofar as such claim is based upon, arises out of or results
from information furnished in writing to the Company by such Stockholder for use
in connection with the registration statement. Such Stockholder agrees to
indemnify and hold harmless the Company, its officers and directors, and each
person, if any, who controls or may control the Company within the meaning of
the Act from and against all claims asserted against, resulting to, imposed upon
or incurred by such indemnified person, directly or indirectly, based upon,
arising out of or resulting from any untrue statement of a material fact
contained in the registration statement or any omission to state therein a
material fact necessary in order to make the statement made therein, in the
light of the circumstances under which they were made, not misleading, to the
extent that such claim is based upon, arises out of or results from information
furnished in writing to the Company by such Stockholder for use in connection
with the registration statement. The indemnifications set forth herein shall be
in addition to any liability the Company or such Stockholder may otherwise have
to the indemnified persons. Promptly after actually receiving definitive notice
of any claim in respect of which an indemnified person may seek indemnification
under this Section 1.5.3, such indemnified person shall submit written notice
thereof to the indemnifying person under this Section 1.5.3. The failure of such
indemnified person so to notify such indemnifying person of any such claim shall
not relieve the indemnifying person from any liability it may have hereunder
except to the extent that (i) such liability was caused or increased by such
failure or (ii) the ability of the indemnifying person to reduce such liability
was materially adversely affected by such failure. In addition, the failure of
the indemnified person so to notify the indemnifying person of any such claim
shall not relieve the indemnifying person from any liability it may have
otherwise than hereunder. The indemnifying person shall have the right to
undertake, by counsel or representatives of its own choosing, the defense,
compromise or settlement (without admitting liability of the indemnified person)
of any such claim asserted, such defense, compromise or settlement to be
undertaken at the expense and risk of the indemnifying person, and the
indemnified person shall have the right to engage separate counsel, at its own
expense, whom counsel for the indemnifying person shall keep informed and
consult with in a reasonable manner. In the event the indemnifying person shall
elect not to undertake such defense by its own representatives, the indemnifying
person shall give prompt written notice of such election to the indemnified
person, and the indemnified person shall undertake the defense, compromise or
settlement (without admitting liability of the indemnified person) thereof on
behalf of and for the account and risk of the indemnifying person by counsel or
other representatives designated by the indemnified person. In the event that
any claim shall arise out of a transaction or cover any period or periods
wherein the Company and such Stockholder shall each be liable hereunder for part
of the liability or obligation arising therefrom, then the parties shall, each

6

--------------------------------------------------------------------------------




choosing its own counsel and bearing its own expenses, defend such claim, and no
settlement or compromise of such claim may be made without the joint consent or
approval of the Company and such Stockholder. Notwithstanding the foregoing, no
indemnifying person shall be obligated hereunder with respect to amounts paid in
settlement of any claim if such settlement is effected without the consent of
such indemnifying person (which consent shall not be unreasonably withheld).

1.6.Termination of Registration Rights

        Except with respect to registrations previously requested or in process,
the registration rights set forth in Section 1.1 and 1.2 shall terminate as to
any Equity Securities that become (i) eligible for sale in compliance with
Rule 144(k) under the Act (or any similar rule then in force) or (ii) otherwise
eligible for sale and saleable within any consecutive three (3) month period
pursuant to Rule 144.

2.COVENANTS

2.1. Affiliate Transactions.

        So long as Anschutz, any Anschutz Affiliate, Oaktree or any Oaktree
Affiliate holds any Equity Securities, the Company will not without the prior
approval of each of Anschutz and Oaktree, enter into or engage in, or permit any
of its subsidiaries to enter into or engage in, any transaction or series of
related transactions with any Stockholder or any Affiliate of any Stockholder,
unless such transaction is on terms no less favorable to the Company or its
subsidiaries than those that would have been obtainable at that time in an
arms-length transaction with an unaffiliated or uninterested party.

2.2.Consultation Rights.

        So long as Anschutz, any Anschutz Affiliate, Oaktree or any Oaktree
Affiliate hold any Equity Securities, each of the foregoing shall be entitled
to:

        (i)    to discuss the business operations, properties, financial and
other conditions, and plans and prospects of the Company with any director,
senior executive officer or other authorized officer of the Company designated
by the board of directors of the Company, and upon reasonable notice to the
Company, with any director, senior executive officer or other authorized officer
of any subsidiary of the Company;

        (ii)  to submit suggestions from time to time to the management of the
Company with the requirement that one or more senior executive officers of the
Company shall discuss such suggestions with the Person submitting such
suggestions within a reasonable period of time after such submission; and

        (iii)  to meet with one or more senior executive officers of the
Company, at reasonable times and on reasonable notice in order to discuss any
suggestions made under (ii) above or for other purposes.

        The rights granted to Anschutz, any Anschutz Affiliate, Oaktree and any
Oaktree Affiliate hereunder are not in substitution for, and shall not be deemed
to be in limitation of, any rights otherwise available to any of the foregoing
as holders of any securities of the Company. In addition, the Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and or
assets of the Company to expressly assume and agree to perform the covenants
contained in this Section 2.2 in the same manner and to the same extent that the
Company would have been required to perform if no succession had taken place.

7

--------------------------------------------------------------------------------



3.DEFINITIONS

        Capitalized terms used in this Agreement shall have the meaning ascribed
to them as follows:

        "Act" shall mean the Securities Act of 1933, as amended.

        "Affiliate" shall mean with respect to any Person, any other Person
that, directly or indirectly, controls, is controlled by or is under common
control with such Person. For purposes of the foregoing, "control" when used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms "controlled" and "controlling" shall have meanings
correlative to the foregoing.

        "Agreement" shall mean this Amended and Restated Stockholders'
Agreement.

        "Anschutz" shall have the meaning ascribed to that term in the
introductory paragraph of this Agreement.

        "Anschutz Affiliates" means (i) Anschutz and any company, joint venture,
limited liability company, association or partnership of which Anschutz is a
shareholder, member, manager or general partner, as the case may be or (ii) any
Person that, directly or indirectly, controls, is controlled by or is under
common control with Anschutz Company, a Delaware corporation. For purposes of
the foregoing, "control" when used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
"controlled" and "controlling" shall have meanings correlative to the foregoing.

        "Class A Common Stock" shall mean the common stock of the Company
designated Class A, par value $0.001 per share.

        "Class B Common Stock" shall mean the common stock of the Company
designated Class B, par value $0.001 per share.

        "Common Stock" shall mean the Class A Common Stock and the Class B
Common Stock.

        "Company" shall have the meaning ascribed to that term in the
introductory paragraph of this Agreement.

        "Equity Securities" shall mean any share of any class or series of
capital stock of the Company or any right or option to acquire any share of
capital stock of the Company and shall include the Common Stock.

        "Initial Public Offering" shall mean the initial public offering of
shares of the Company's Class A Common Stock, which offering was consummated on
May 14, 2002.

        "Oaktree" shall have the meaning ascribed to that term in the
introductory paragraph of this Agreement.

        "Oaktree Affiliates" means (i) Oaktree and any company, joint venture,
limited liability company, association or partnership of which Oaktree is a
shareholder, member, manager or general partner, as the case may be or (ii) any
Person that, directly or indirectly, controls, is controlled by or is under
common control with Oaktree. For purposes of the foregoing, "control" when used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms "controlled" and "controlling" shall have meanings
correlative to the foregoing.

8

--------------------------------------------------------------------------------


        "Non-Sponsor Stockholder" shall mean any person or entity named as such
on the signature pages of this Agreement or on Appendix I attached hereto, as
such Appendix may be modified from time to time.

        "Person" means a corporation, trust, limited liability company,
association, partnership, joint venture, organization, business, individual,
government (or subdivision thereof), governmental agency or other legal entity.

        "Sponsor Stockholder" shall mean any person named as such in the
introductory paragraph of this Agreement or on Appendix I attached hereto, as
such Appendix I may be modified from time to time.

        "Stockholder" shall have the meaning ascribed to that term in the
introductory paragraph of this Agreement.

4.MISCELLANEOUS

4.1. Additional Actions and Documents

        Each of the Company and the Stockholders hereby agrees to take or cause
to be taken such further actions, to execute, deliver and file or cause to be
executed, delivered and filed such further documents and instruments, and to
obtain such consents, as may be necessary or as may be reasonably requested in
order to fully effectuate the purposes, terms and conditions of this Agreement.

4.2.Expenses

        The Company and each Stockholder shall pay his or its own expenses
incident to the preparation and negotiation of this Agreement and the
transactions contemplated hereunder, including all legal and accounting fees and
disbursements, except as expressly set forth in Section 1.5 hereof or in any
other provision of this Agreement.

4.3.Assignment

        Neither the Company nor any Stockholder shall assign this Agreement, in
whole or in part, whether by operation of law or otherwise unless such person
shall have obtained the prior written consent of the Company and all of the
Stockholders. Any purported assignment of this Agreement contrary to the terms
hereof shall be null and void and of no force and effect.

4.4.Entire Agreement; Amendment

        This Agreement, including the Appendices and Exhibits hereto and other
writings referred to herein or delivered pursuant hereto, constitutes the entire
agreement among the Company and the Stockholders with respect to the matters
addressed herein, and it supersedes all prior oral or written agreements,
commitments or understandings with respect to the matters provided for herein.
No amendment, modification or discharge of this Agreement shall be valid or
binding unless set forth in writing and duly executed by the Company and
(i) holders of at least a majority of the voting power of the shares of Equity
Securities then held by Anschutz or any Anschutz Affiliate and holders of at
least a majority of the voting power of the shares of Equity Securities then
held by Oaktree or any Oaktree Affiliate; provided, however, that if,
collectively, Anschutz, any Anschutz Affiliate, Oaktree and any Oaktree
Affiliate hold less than 33% of the voting power of all of the shares of Equity
Securities held by all Stockholders, then (ii) holders of at least seventy five
percent (75%) of the voting power of all shares of Equity Securities held by the
Stockholders. Notwithstanding the foregoing provisions of Section 4.4, no
provision of this Agreement (including, without limitation, the provisions of
this Section 4.4) may be waived or amended in any manner that would materially
and adversely affect the rights of any Non-Sponsor Stockholder without the
written consent of such affected Non-Sponsor Stockholder. Any amendment or
waiver effected in accordance with this Section 4.4shall be binding upon each
holder of any Equity Securities.

9

--------------------------------------------------------------------------------


4.5.Waiver

        No delay or failure on the part of the Company or any Stockholder in
exercising any right, power or privilege under this Agreement or under any other
instruments given in connection with or pursuant to this Agreement shall impair
any such right, power or privilege or be construed as a waiver of any default or
any acquiescence therein. No single or partial exercise of any such right, power
or privilege shall preclude the further exercise of such right, power or
privilege, or the exercise of any other right, power or privilege. No waiver
shall be valid against the Company or any Stockholder unless made in writing and
signed by the Person against whom enforcement of such waiver is sought and then
only to the extent expressly specified therein.

4.6.Limitation on Benefit

        It is the explicit intention of the Company and the Stockholders that no
person or entity other than the Company and the Stockholders is or shall be
entitled to bring any action to enforce any provision of this Agreement against
any of the Company or the Stockholders, and the covenants, undertakings and
agreements set forth in this Agreement shall be solely for the benefit of, and
shall be enforceable only by, the Company and the Stockholders or their
respective successors, heirs, executors, administrators, legal representatives
and permitted assigns.

4.7.Binding Effect

        This Agreement shall be binding upon and shall inure to the benefit of
the Company and the Stockholders and their respective successors, heirs,
executors, administrators, legal representatives and permitted assigns.

4.8.Termination

        This Agreement shall automatically terminate as to any Stockholder who
is or who becomes subject to this Agreement when such Stockholder ceases to own
any Equity Securities or any interest therein and such Stockholder shall
thereafter have no rights or obligations hereunder.

4.9.Governing Law

        This Agreement, the rights and obligations of the Company and the
Stockholders, and any claims or disputes relating thereto, shall be governed by
and construed in accordance with the laws of Delaware (excluding the choice of
law rules thereof).

4.10.Notices

        All notices, demands, requests, or other communications that may be or
are required to be given, served, or sent by the Company or any Stockholder to
the Company or any Stockholder pursuant to this Agreement shall be in writing
and shall be hand-delivered, mailed by first-class, registered or certified
mail, return receipt requested, postage prepaid, sent by FedEx or other
reputable overnight

10

--------------------------------------------------------------------------------


courier service or transmitted by telegram, telecopy, facsimile transmission or
telex, addressed as follows:

(i)   If to the Company:
 
 
Regal Entertainment Group
7132 Mike Campbell Drive
Knoxville, TN 37918
Attention: President
 
 
and to
 
 
Regal Entertainment Group
7132 Mike Campbell Drive
Knoxville, TN 37918
Attention: General Counsel
with a copy (which shall not constitute notice) to:
 
 
The Anschutz Corporation
555 17th Street, Suite 2400
Denver, CO 80202
Attention: Michael F. Bennet
 
 
and to
 
 
Hogan & Hartson L.L.P.
One Tabor Center, Suite 1500
1200 Seventeenth Street
Denver, CO 80202
Attention: Christopher J. Walsh
(ii)
 
If to a Stockholder:
 
 
To such Stockholder's address on Appendix I hereto.

Each of the Company and any Stockholder may designate by notice in writing a new
address to which any notice, demand, request or communication may thereafter be
so given, served or sent. Each notice, demand, request, or communication that
shall be hand-delivered, mailed, overnighted, transmitted, telecopied or telexed
in the manner described above, or that shall be delivered to a telegraph
company, shall be deemed sufficiently given, served, sent, received or delivered
for all purposes at such time as it is delivered to the addressee (with the
return receipt, the delivery receipt, or the answerback being deemed conclusive,
but not exclusive, evidence of such delivery) or at such time as delivery is
refused by the addressee upon presentation.

4.11.Headings

        Article and Section headings and the table of contents contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

4.12.Execution in Counterparts

        To facilitate execution, this Agreement may be executed in as many
counterparts as may be required; and it shall not be necessary that the
signatures of, or on behalf of, each signatory, or that the signatures of all
persons required to bind any signatory, appear on each counterpart; but it shall
be sufficient that the signature of, or on behalf of, each signatory appear on
one or more of the

11

--------------------------------------------------------------------------------


counterparts. All counterparts shall collectively constitute a single agreement.
It shall not be necessary in making proof of this Agreement to produce or
account for more than a number of counterparts containing the respective
signatures of, or on behalf of, all of the signatories hereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

12

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have duly executed this Agreement,
or have caused this Agreement to be duly executed on their behalf, as of the day
and year first hereinabove set forth.


 
 
REGAL ENTERTAINMENT GROUP
 
 
By:
 
/s/  PETER B. BRANDOW      

--------------------------------------------------------------------------------

Name: Peter B. Brandow         Title: Executive Vice President, General Counsel
and Secretary


 
 
ANSCHUTZ INVESTMENT FUND, LP
 
 
By:
 
Anschutz Company, its general partner
 
 
By:
 
/s/  CRAIG D. SLATER      

--------------------------------------------------------------------------------

Name: Craig D. Slater
Title: Executive Vice President         Voting Power: 77.7%
 
 
OCM Principal Opportunities Fund II, L.P.
 
 
By:
 
Oaktree Capital Management, LLC, its general partner
 
 
By:
 
/s/  STEPHEN KAPLAN      

--------------------------------------------------------------------------------

Name: Stephen Kaplan
Title: Principal
 
 
By:
 
/s/  B. JAMES FORD      

--------------------------------------------------------------------------------

Name: B. James Ford
Title: Managing Director         Voting Power: 17.3%

13

--------------------------------------------------------------------------------

APPENDIX I
STOCKHOLDERS

SPONSOR STOCKHOLDERS

Anschutz Investment Fund, LP
c/o The Anschutz Corporation
555 17th Street, Suite 2400
Denver, CO 80202

ACE II LLC
c/o The Anschutz Corporation
555 17th Street, Suite 2400
Denver, CO 80202

Juniper Family Investments, LLC
c/o The Anschutz Corporation
555 17th Street, Suite 2400
Denver, CO 80202

Lyndia K. Harvey, Trustee of the Lyndia K. Harvey Revocable Trust
c/o The Anschutz Corporation
555 17th Street, Suite 2400
Denver, CO 80202

OCM Principal Opportunities Fund II, L.P.
333 South Grand Avenue, 28th Floor
Los Angeles, CA 90071

NON-SPONSOR STOCKHOLDERS

Edwards Affiliated Holdings, LLC
C/o W. James Edwards III
25 Heritage Lane
Newport Beach, CA 92660

GSCP Recovery, Inc.
c/o GSC Partners
500 Campus Drive, Suite 220
Florham Park, NJ 07932

LBI Group, Inc.
c/o Lehman Brothers, Inc.
101 Hudson Street
Jersey City, NJ 07302

Putnam High Yield Trust
c/o Putnam Investment Management, LLC
High Yield Group
One Post Office Square, 7th Floor
Boston, MA 02109

Putnam High Yield Advantage Fund
c/o Putnam Investment Management, LLC
High Yield Group
One Post Office Square, 7th Floor
Boston, MA 02109

--------------------------------------------------------------------------------

Putnam Variable Trust-Putnam VT High Yield Fund
c/o Putnam Investment Management, LLC
High Yield Group
One Post Office Square, 7th Floor
Boston, MA 02109

Putnam Master Income Trust
c/o Putnam Investment Management, LLC
High Yield Group
One Post Office Square, 7th Floor
Boston, MA 02109

Putnam Premier Income Trust
c/o Putnam Investment Management, LLC
High Yield Group
One Post Office Square, 7th Floor
Boston, MA 02109

Putnam Master Intermediate Income Trust
c/o Putnam Investment Management, LLC
High Yield Group
One Post Office Square, 7th Floor
Boston, MA 02109

Putnam Diversified Income Trust
c/o Putnam Investment Management, LLC
High Yield Group
One Post Office Square, 7th Floor
Boston, MA 02109

Putnam Funds Trust-Putnam High Yield Trust II
c/o Putnam Investment Management, LLC
High Yield Group
One Post Office Square, 7th Floor
Boston, MA 02109

Putnam Strategic Income Fund
c/o Putnam Investment Management, LLC
High Yield Group
One Post Office Square, 7th Floor
Boston, MA 02109

Putnam Variable Trust-Putnam VT Diversified Income Fund
c/o Putnam Investment Management, LLC
High Yield Group
One Post Office Square, 7th Floor
Boston, MA 02109

Putnam High Yield Fixed Income Fund, LLC
c/o Putnam Fiduciary Trust Company
High Yield Group
One Post Office Square, 7th Floor
Boston, MA 02109

--------------------------------------------------------------------------------

Putnam High Yield Managed Trust
c/o Putnam Fiduciary Trust Company
High Yield Group
One Post Office Square, 7th Floor
Boston, MA 02109

Travelers Series Fund Inc.-Putnam Diversified Income Portfolio
c/o Putnam Investment Management, LLC
High Yield Group
One Post Office Square, 7th Floor
Boston, MA 02109

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1

